IN THE SUPREME COURT OF THE STATE OF NEVADA



                 HIGINIO CAUSSE BARRERA,                             No. 69428
                                   Appellant,
                               vs.
                 THE STATE OF NEVADA,
                                   Respondent.
                HIGINIO CAUSSE BARRERA,                              No. 69514 "
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent.
                HIGINIO CAUSSE BARRERA,                              No. 69515
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent.                              FILED
                                                                           ES 0 1 2016

                                                                            DEPUTY CCERK




                                     ORDER DISMISSING APPEALS

                            These are pro se appeals from district court orders denying a
                motion for rehearing, a motion to stop time to exhaust all claims, and a
                motion to appoint counsel. Eighth Judicial District Court, Clark County;
                Jennifer P. Togliatti, Judge.




SUPREME COURT
       OF
     NEVADA

(0) I947A
                              Because no statute or court rule permits an appeal from the
                 aforementioned orders, we lack jurisdiction.      Castillo v. State, 106 Nev.
                 349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                              ORDER these appeals DISMISSED.'




                                          Douglas


                 Cherry




                cc:   Hon. Jennifer P. Togliatti, District Judge
                      Higinio Causse Barrera
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                      'In light of this order, the pro se motion filed on January 21, 2016, is
                denied as moot.
SUPREME COURT
        OF
     NEVADA


CO) 1947A
                                                      2